Case 1:16-cv-04540-VSB-OTW Document 90 Filed 05/10/19 Page 1 of 3

  

NEW YORK CITY HOUSING AUTHORITY

 

LAW DEPARTMENT
250 BROADWAY e NEW YORK, NY 10007
HOUSING http:/nyc.gov/nycha
AUTHORITY

KATHRYN GARCIA
Interim Chair & CEO

KELLY D. MACNEAL
EVP of Legal Affairs and General Counsel

WRITER’S DIRECT LINE
(212) 776-5259

May 10, 2019

Via ECF

The Honorable Magistrate Judge Ona T. Wang

United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Colon v. The City of New York, et al., No. 16-CV-4540
Williams v. The City of New York, et al., No. 16-CV-8193

Dear Magistrate Judge Wang:

I am counsel for Defendants New York City Housing Authority, Michael Kelly, and Brian
Clarke (collectively, “the NYCHA Defendants”) in the above-referenced consolidated matters.
Pursuant to the Court’s May 10, 2019 order, and in anticipation of the status conference on May 16,
2019, the parties respectfully submit this joint status letter and agenda for the May 16, 2019 conference.

Since the parties filed their May 7, 2019 joint letter requesting an extension of the discovery
deadline to July 15, 2019, which was endorsed by the Court (docket entry no. 88), discovery disputes
have arisen. The parties met and conferred regarding these issues, both in person at the May 8, 2019
deposition of Plaintiff Allison Williams, and on the telephone on May 10, 2019. The parties respectfully
seek the Court’s assistance in resolving these disputes at the May 16, 2019 conference.

The parties set forth an agenda as follows:

1. The NYCHA Defendants Seek To Compel Plaintiff Allison Williams To Answer
Questions She Refused To Answer On Non-Privileged Grounds At Her Deposition On
May 8, 2019

The NYCHA Defendants’ Position

Plaintiff Williams was deposed at NYCHA’s offices on May 8, 2019. Marcel Florestal, counsel
for Plaintiff Williams and Colon, attended the deposition, as did John Corbin Carter, counsel for
Former City Council Speaker Melissa Mark-Viverito.

On multiple occasions during her deposition, Plaintiff Williams refused to answer questions that
did not call for the disclosure of attorney-client privileged information. Rather, Plaintiff's
counsel, Marcel Florestal, objected that the question had been asked and answered — when it in

 

Kelly D. MacNeal, EVP of Legal Affairs and General Counsel © Law Department 9" Floor ® Telephone (212) 776-5182 ® Fax (212) 776-5009
Case 1:16-cv-04540-VSB-OTW Document 90 Filed 05/10/19 Page 2 of 3

fact had not been previously asked. In any event, such an objection is not to the form of the
question and is an improper deposition objection. Based on Mr. Florestal’s objection, Plaintiff
refused to answer questions.

When the NYCHA Defendants’ counsel requested that Mr. Florestal instruct his client to answer
the question, he refused. The NYCHA Defendants’ counsel informed Mr. Florestal that the
NYCHA Defendants would seek to compel Plaintiff Williams to answer and would seek fees and
sanctions for her refusal. Mr. Florestal had no response.

The transcript of Ms. Williams’ deposition has not yet been prepared. However, after the
transcript is prepared, the NYCHA Defendants will provide the Court with specific examples of
counsel’s improper objections and Plaintiff's refusal to answer deposition questions.

Plaintiffs’ Position

Your Honor, The Florestal Law Firm, PLLC is counsel to Allison Williams (“Plaintiff’ or “Ms.
Williams”) in this matter. NYCHA Defendants grossly misstate the facts. It is our position that
the record speaks for itself and the transcript supports our position. When you read the transcript
for yourself, you will see that NYCHA Defendants asked Ms. Williams the same question about
five (5) times, back to back. Ms. Williams replied to NYCHA Defendants’ inquiries. At one
point, she became frustrated because of the repetition and would begin her answer with:
“[a]gain...” The repetition was so bad that I had to object, premised on asked and answered. I
never instructed Ms. Williams not to answer. More importantly, Ms. Williams had in fact
previously answered the question that she threatened to not answer, and also, if my memory
serves me, subsequently answered that same question.

Moreover, it is important to keep in mind a few things that the transcript unfortunately
will not bear out. First, Ms. Lippman was very combative with Plaintiff to the point where she
was badgering the witness. At one point she screamed at Ms. Williams from the top of her
lungs, startling both Plaintiff and I. That undoubtedly frustrated Ms. Williams.

Second, the acrimony between Plaintiff and Ms. Lippman began in late afternoon, around
4:00 PM’ish. Plaintiff began her testimony around 10:20AM. Moreover, Plaintiff is a diabetic
with an apparatus surgically implanted in her gut measuring her blood sugar level. The
apparatus kept beeping at one point indicating she needed insulin. That clearly would have
affected her stamina and mood.

Third, it is important to note that City Defendants deposed Ms. Williams on the same day
and never complained about her performance, nor was there any acrimony between City
Defendants and Plaintiff. Unlike Ms. Lippman, City Defendants did not engage in badgering the
witness.

2. The NYCHA Defendants Request That The Court Require Allison Williams And/Or
Her Attorney To Pay For A Second Deposition And To Pay Attorneys’ Fees Due To
Her Failure To Answer Non-Privileged Questions And Her Production Of Amended
Interrogatory Responses The Day After Her Deposition

The NYCHA Defendants’ Position

On November 26, 2018, the NYCHA Defendants served interrogatories on Plaintiff
Williams. Interrogatories numbers 6 and 7 ask Plaintiff to state each and every financial

2
Case 1:16-cv-04540-VSB-OTW Document 90 Filed 05/10/19 Page 3 of 3

expense or loss incurred as a result of any acts or omissions of Defendants, and if Plaintiff
claims monetary damages for mental suffering or emotional injury or distress, to state the
monetary amount, and the method used to calculate the amount. Interrogatories numbers 8
and 9 ask Plaintiff to identify any physician or healthcare professional who has evaluated or
treated her since January 1, 2013, including for injuries or damages allegedly caused by the
NYCHA Defendants, and to provide the contact information for these individuals.

Plaintiff Williams served verified interrogatory responses on January 24, 2019. In response
to interrogatories numbers 6 and 7, Plaintiff wrote, “The full extent and total amount of
Plaintiff's damages are not yet ascertainable and will be provided as soon as they become
available.” In response to interrogatories numbers 8 and 9, Plaintiff wrote, “Plaintiff has not
yet received medical treatment for her emotional distress” and “This interrogatory is
irrelevant and not applicable to Plaintiff.

Plaintiff Williams served a verified amended set of interrogatory responses on March 21,
2019 and did not change her answers to interrogatories numbers 6, 7, 8, or 9.

During her deposition on May 8, 2019, Plaintiff was questioned regarding her responses to
interrogatories numbers 6 and 7 and asked the nature of her damages and when they would
be ascertainable. Plaintiff was unable to respond to these questions. The day after Plaintiff
Williams’ deposition, on May 9, 2019, Mr. Florestal served a second set of amended
responses — providing the names of two physicians in response to interrogatories numbers 8
and 9.

The NYCHA Defendants submit that this sort of gamesmanship, along with Plaintiff
Williams’ refusal to answer questions at her deposition, warrant the Court to require Plaintiff
Williams and/or her attorney to pay the court reporter fees and all Defendants’ counsels’ fees
for a second deposition. The NYCHA Defendants are entitled to answers to questions
Plaintiff Williams refused to answer and to question her regarding the new information in her
interrogatory responses.

Plaintiffs’ Position

Plaintiff recently amended NYCHA Defendants’ First Set of Interrogatories to include
mental health professionals that Plaintiff recently started seeing. Plaintiff's counsel amended
the relevant Interrogatories one (1) day after Plaintiff informed him of the medical
professionals and is acquiring signed HIPAA releases for NYCHA Defendants. Plaintiff has
not done anything unscrupulous, nor is engaging in any “gamesmanship” as alleged by
NYCHA Defendants. NYCHA Defendants’ allegations are meritless.

Respectfully submitted,

Que € O Layo

Jane E. Lippman

cc: All counsel (via ECF)
